 1                                                 The Honorable Peter C. McKittrick
 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES BANKRUPTCY COURT
 9                              DISTRICT OF OREGON

10   In Re:
                                           Bankruptcy Case No: 18-31729-pcm7
11   LESLIE TAIKO NITCHER,
                                           Adv. Case No. 18-03090-pcm
12                  Debtor(s),
                                           STIPULATION BY PLAINTIFF LESLIE
13                                         TAIKO NITCHER AND EDUCATIONAL
                                           CREDIT MANAGEMENT
     LESLIE TAIKO NITCHER,
14                                         CORPORATION TO ALLOW ENTRY OF
                                           JUDGMENT AND ORDER OF
                    Plaintiff(s),
15                                         DISMISSAL WITH PREJUDICE
              v.
16   EDUCATIONAL CREDIT
     MANAGEMENT CORPORATION,
17   UNITED STATES DEPARTMENT OF
     EDUCATION, US BANK, ELT EFS
18   FINANCE COMPANY, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
19   2006-3, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2007-4, FIRST
20   MARBLEHEAD CORPORATION, GOAL
     STRUCTURED SOLUTIONS,
21   TRANSWORLD SERVICES, BANK OF
     AMERICA N.A., PNC BANK, N.A.,
22   UNION BANK TRUST, AND THE
     MISSOURI HIGHER EDUCATION LOAN
23   AUTHORITY
24                  Defendant(s).
25

26


     STIPULATION TO ALLOW ENTRY OF JUDGMENT AND ORDER
     OF DISMISSAL WITH PREJUDICE - 1



                     Case 18-03090-pcm   Doc 49   Filed 03/20/19
 1          IT IS HEREBY STIPULATED by and between Plaintiff, Leslie Taiko Nitcher
 2
     (“Plaintiff”), and Defendant, Educational Credit Management Corporation (“ECMC”), (each a
 3
     “Party” and together, the “Parties”), the following facts are true and that judgment be entered in
 4
     this matter as follows:
 5

 6          1.      On May 15, 2018, Plaintiff filed a voluntary petition for relief under Chapter 7

 7   of the United States Bankruptcy Code under Case No. 18-31729-pcm. A discharge was entered

 8   in that case on August 27, 2018.
 9
            2.      On August 23, 2018, Plaintiff filed a Complaint to Determine Partial or Total
10
     Dischargeability of Student Loan Obligations 11 U.S.C. § 523(a)(8).
11
            3.      Plaintiff executed several promissory notes (the “Notes”) under which the
12
     following federally guaranteed student loans were disbursed and are currently held by ECMC:
13

14               Loan Type           Disbursement        Disbursement     Interest Rate Status
                                     Date                Amount
15               Stafford Sub           8/16/2007           $8,500             6.8%        Defaulted
16
                 Stafford Sub            1/2/2008            $8,500            6.8%
17
                 Stafford Unsub         8/16/2007            $2,000            6.8%        Defaulted
18
                 Stafford Unsub         8/16/2007           $10,000            6.8%        Defaulted
19

20               Stafford Unsub          1/2/2008           $12,000            6.8%

21               Graduate               8/16/2007           $14,748            6.8%        Defaulted

22               Graduate               1/02/2008             $993             6.8%
23
                 Stafford Sub            1/2/2007            $8,500            6.8%
24
                 Stafford Unsub          1/2/2007           $10,000            6.8%
25

26


      STIPULATION TO ALLOW ENTRY OF JUDGMENT AND ORDER
      OF DISMISSAL WITH PREJUDICE - 2



                            Case 18-03090-pcm       Doc 49     Filed 03/20/19
 1
                  FFEL                   10/4/2006           $31,594           4.75%       Defaulted
 2
                  Consolidation
 3

 4          (collectively, the “FFELP Loans”)
 5          4.       The Notes evidence student loans made to Plaintiff under a program funded in
 6
     whole or in part by a governmental unit within the meaning of 11 U.S.C. § 523(a)(8). The
 7
     program, referred to as the Federal Family Educational Loan Program (“FFELP”), formerly
 8
     known as the Guaranteed Student Loan Program, was established by the Higher Education Act
 9

10   of 1965, as codified at 20 U.S.C. § 1071 et seq.

11          5.       ECMC is a private, nonprofit corporation and a guaranty agency under the

12   FFELP. ECMC is a Minnesota corporation with its principal place of business located at 111
13
     Washington Avenue South, Suite 1400, Minneapolis, MN 55401.
14
            6.       ECMC currently holds all right, title and interest in the Notes.
15
            7.       Plaintiff is a 38-year-old individual who is currently employed.
16
            8.       Plaintiff alleges that repayment of her student loan obligations as represented by
17

18   claim numbers 1, 2, and 3, would cause an undue hardship for herself pursuant to 11 U.S.C. §

19   523(a)(8).
20          9.       The unpaid balance of the Notes was $198,691 as of February 26, 2019 (the
21
     “Student Loan Debt”).
22
            10.      The Parties desire to fully settle, resolve and dispose of any and all claims and
23
     causes of action relating to Plaintiff’s amended complaint and ECMC’s claims under the note
24

25   pursuant to the terms of this stipulation.

26


      STIPULATION TO ALLOW ENTRY OF JUDGMENT AND ORDER
      OF DISMISSAL WITH PREJUDICE - 3



                           Case 18-03090-pcm         Doc 49     Filed 03/20/19
 1          11.     Plaintiff shall apply for consolidation of her loan with the Department of
 2
     Education and apply for the Revised Pay as You Earn (REPAYE) Income Driven Repayment
 3
     (IDR) program. In order to do so, an order dismissing or otherwise closing the herein adversary
 4
     must be entered, and the non-defaulted FFELP Loans must be repurchased by the lender/servicers
 5

 6   before Plaintiff may apply for consolidation of her loan with the Department of Education and

 7   apply for the Revised Pay as You Earn (REPAYE) Income Driven Repayment (IDR) program.

 8          12.     Upon Plaintiff’s consolidation of the Student Loan Debt/FFELP Loans and
 9
     acceptance into the REPAYE program, the treatment of the Student Loan Debt shall be governed
10
     by applicable federal regulations, including, the treatment of any defaults and administrative
11
     remedies to which Plaintiff might be entitled under then existing law related to total and
12
     permanent disability and death.
13

14          13.     This Stipulation shall be binding on any successors of ECMC or any assignees of

15   the student loan obligations to the extent permitted by law.
16          14.     Any notice under this Stipulation shall be mailed to:
17
                           Leslie Taiko Nitcher
18                         Attention: Richard J. Parker
                           Parker, Butte & Lane PC
19                         1200 NW Naito Parkway, Suite 200
                           Portland, OR 97209
20                         Email: rjp@pbl.net
21                         Phone: (503) 241-1320

22                         Educational Management Credit Corporation
                           Attention: Legal
23                         PO Box 64909
                           St. Paul, MN 55164-0909
24                         Email: stipulations@ecmc.org
25                         Phone: (800) 276-0366, option 2

26


      STIPULATION TO ALLOW ENTRY OF JUDGMENT AND ORDER
      OF DISMISSAL WITH PREJUDICE - 4



                          Case 18-03090-pcm         Doc 49     Filed 03/20/19
 1            15.     If any one or more terms or provisions of this Stipulation is/are held to be
 2
     unenforceable, the remaining terms and provisions shall remain in full force and effect and shall
 3
     be construed as if the unenforceable provisions had never been contained in this Stipulation.
 4
              16.     Any amendment, modification, or waiver of any term or condition of this
 5

 6   Stipulation must be made in writing and signed by all Parties hereto. Any attempted oral or

 7   implied amendment, modification or waiver shall be null and void.

 8            17.     This Stipulation is binding upon and shall inure to the benefit of the Parties hereto,
 9
     their respective heirs, executors, administrators, predecessors, successors and assigns.
10
              18.     Each party hereto agrees to bear his/its own costs, expenses and attorney's fees in
11
     connection with the aforementioned lawsuit and claims.
12
              19.     Each person signing this Stipulation warrants that he/she is fully authorized to
13

14   sign this Stipulation on his/her behalf or on behalf of his/her principals, predecessors, transferors

15   and/or assignors and that the Stipulation is therefore, binding upon and enforceable against the
16   same.
17
              20.     The parties to this Stipulation certify that they have read and fully understand its
18
     terms.
19
              21.     The Parties acknowledge and agree that the Stipulation may be executed in
20

21   counterparts, each of which shall be deemed an original, and combined form a binding

22   agreement.

23            22.     The Parties request that the Court approve this stipulation and enter the Judgment
24   and Order of Dismissal based on the stipulations herein.
25
              It is so stipulated:
26


      STIPULATION TO ALLOW ENTRY OF JUDGMENT AND ORDER
      OF DISMISSAL WITH PREJUDICE - 5



                             Case 18-03090-pcm         Doc 49      Filed 03/20/19
Case 18-03090-pcm   Doc 49   Filed 03/20/19
